


Exhibit 10.4

 

ISLE OF CAPRI CASINOS, INC.
DEFERRED BONUS PLAN
Code Section 409A Compliance Amendment

 

Whereas, Isle of Capri Casinos, Inc., a corporation organized and existing under
the laws of the State of Delaware (the “Company”), maintains the Deferred Bonus
Plan, which plan was first established as of April 26, 1998, and subsequently
amended from time to time (the “Plan”);

 

Whereas, such Plan now constitutes a “deferred compensation” arrangement within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended,
and must be amended to comply with the final regulations promulgated thereunder;

 

Now, Therefore, the Plan shall be amended as follows, such amendment to be
effective as of January 1, 2009, or at the earlier time or times set forth
below.

 

1.                                      Bonus Deferrals and Payments:

 

Section 2 of the Plan shall be amended and restated in its entirety as follows:

 

“2.                                 The Deferred Bonus:

 

(a)                                  No portion of any Cash Bonus shall be
subject to deferral hereunder.

 

(b)                                 Any Cash Bonus previously deferred hereunder
(a “Deferred Bonus”) shall be paid in the form of a single-sum upon the earlier
of:

 

i.                                          An Eligible Employee’s death or
Disability;

 

ii.                                       The fifth anniversary of the last day
of the Company’s fiscal year immediately preceding the Bonus Award Date; or

 

iii.            The occurrence of an Extraordinary Transaction, provided that if
such transaction does not also constitute a “change in control” within the
meaning of Code Section 409A and the regulations promulgated hereunder, payment
shall be made upon the earlier of (x) the occurrence of a Separation From
Service in connection with such transaction or during the 24-month period
thereafter, or (y) as otherwise provided herein.

 

(c)                                  Notwithstanding the generality of the
foregoing, effective for any payment made on or after January 1, 2005, if an
Eligible Employee is a Specified Employee as of his or her Separation Date, the
commencement of any payment made on account of his or her Separation From
Service, as determined in accordance with Code Section 409A, shall be delayed
until the first business day of the seventh whole calendar month following his
or her Separation Date. In the event of any delay required hereunder, payment
shall be made without liability for interest or loss of investment opportunity
thereon.”

 

2.                                      Compliance Definitions:

 

Notwithstanding any provision of the Plan to the contrary, the following
Section 16 shall be added to the Plan to read in its entirety as follows,
effective as of January 1, 2005:

 

--------------------------------------------------------------------------------


 

“16.                           Compliance Definitions.  Capitalized terms used
herein shall have the meanings ascribed to them below; in the event of a
conflict between a definition included herein and the same or a similar term
defined elsewhere in the Plan, the terms of this Section 16 shall govern.

 

(a)                                  The term “Disability” shall mean that an
Eligible Employee, by reason of a medically determinable physical or mental
impairment that can be expected to result in death or last for a continuous
period of not less than 12 months, (i) has been receiving income replacement
benefits for a period of not less than three months under a separate long-term
disability plan or policy maintained by the Company or an Affiliate, or (ii) is
unable to engage in any substantial gainful employment.

 

(b)                                 The term “Specified Employee” shall be
determined in accordance with Code Section 409A and shall generally mean that an
Eligible Employee is a ‘key employee’ of the Company or an Affiliate within the
meaning of Code Section 416(i), (ii) or (iii), but determined without regard to
paragraph (i)(5) thereof, as of his or her Separation Date. An Eligible Employee
who satisfies such requirement as of a December 31st shall be considered a
Specified Employee hereunder during the 12-month period commencing on the
immediately following April lst.

 

(c)                                  The term “Separation Date” or “Separation
From Service” shall mean the later of the date on which (a) an Eligible
Employee’s employment with the Company and its affiliates ceases, or (b) the
Company and such Eligible Employee reasonably anticipate that the Eligible
Employee will perform no further services for the Company and its affiliates,
whether as a common law employee or independent contractor. Notwithstanding the
foregoing, an Eligible Employee may be deemed to incur a Separation Date if he
or she continues to provide services to the Company or an affiliate, provided
such services are not more than 20% of the average level of services performed
by such Eligible Employee, whether as an employee or independent contractor,
during the immediately preceding 36-month period.”

 

This 409 Compliance Amendment was adopted this 22nd day of December, 2008, to be
effective as of the date or dates set forth herein.

 

 

Isle of Capri Casinos, Inc.:

 

 

 

 

By:

/s/ R. Ronald Burgess

 

 

 

 

Its:

SVP, Human Resources

 

 

 

 

Date:

12/22/08

 

2

--------------------------------------------------------------------------------
